. Case 3: 20-1 mj- -00005- JCH ‘Document 1- 1 ‘Filed 02/26/20 Page Je 1 of 38 Pa eidl#: 2 .
Case 1:19-cr-00137-PWG Document 447 Filed 01/30/20 Page 1

of 38

us oie EL

 

   

    

   
  
 
  

oF , UST RIC she? o aur
» MDIMG: 2PRIOI. « : 7 | 2020 sity 29 ' “Lang -
. IN THE UNITED STATES DISTRICT COURT CLEA. f 4:3 6
FOR THE DISTRICT OF MARYLAND i Be 3 OFFigg
RE
UNITED STATES OF AMERICA CRIMINAL NO. PWGAL9-0137 Crp vy
v.
oo (Conspiracy to Distribute Controlled
DONTE BENNETT, Substances Resulting in Serious Physical
a/k/a “TAY,” Injury: and Death, 21 U.S.C. § 846;
GREGORY BUTLER, Possession of a Firearm in Relation to a
a/k/a “SAGS,” Drug Trafficking Crime, 18 U.S.C.
_ a/k/a “LITTLE DICK, ae § 924(c); Possession of a Firearm and a
-, BOBBY; CANNON;-- pest itare an. or:}sAmmunition: by. a: ‘Prohibited Person; 18. °*.:. 2. 2:5
; _ DAREAN. COOK, . __. |U. S. Cc. AAO Possession | with |
_JUAWAN DAVIS, |
-. .; alkfa “RAT DADDY, ”

i ‘EDWARD:BUDDY-HALE;: :

“alfa “GWAR;” Serious 3 Physica Injury ‘and Death, 21° -
», KAREEM MACK, - .. | US, C. §.841; Aiding and Abetting, 18, pees
os alka “K MACK, ” | US. Cc. § 2; and Forfeiture) mo
DAVON OWENS, ... | ales nt

  

‘alkja: éGUSTO? po
-DESMOND RINGGOLD,
an - alk/a “WORM,” - a
ay alka SPOOL? 22° rn
~ JAMES HENRY ROBERTS, we poy Pope teeth age Bs Doe
io. alka “BUB? nes Beech fic sikiawsivtsc ce:
. “TIRREL SAUNDERS, a
Lae oo aka “PRETTY; 07
eo NATHAN STANLEY, -
- TIMOTHY LEGARD,
-.. JAMIE: WAGONER, -
’ LAURA: WARNER,
EMANUEL WATKINS,

 

Defendants.

 

 

‘THIRD SUPERSEDING INDICTMENT
“case 3: ‘20-mj- -00005- JCH Document 1- i Filed 02/26/20 Pal e 2. of 38 - Pa eid: 3
Case 1:19-cr-00137-PWG Document 447 Filed 01/30/20 Page 2 of 38

Co COUNTONE - - ° -.
Conspiracy to Distribute Controlled Substances
Resulting in Serious Physical Injury and Death

The Grand Jury for the District of Maryland charges that:
From a time unknown to the Grand Jury, but no later than 2016 through on or about
December 28, 2019, in the District of Maryland, and elsewhere, the defendants:
DONTE BENNETT,
a, - alkla “TAY,” a a a
Aad WTS Teese hyde be ae Vide ue et. 6 GREGORY. BUTLER, - MCMV a LD hee OS LUM he HI Te aie

a alkla SSAGS” ot
alk/a “LITTLE DICK,” ” re orp

 

. afk/a*FAT DADDY; ar
EDWARD BUDDY HALL,

    
  

i an DAVON OWENS,
ms “ue alka "GUSTO:
_-DESMOND RINGGOLD, seh RAMA oe oe mS ks
afk “WORM? 2. 0 Oe ne eee RTE ae
- ‘alkla “FOOL,”. ee Oo °
JAMES HENRY ROBERTS,>
a/k/a “BUB,”

 

Cr TIRREL SAUNDERS,
Satie nig ct es aka “PRETTY,”:
NATHAN STANLEY,
TIMOTHY LEGARD, —
JAMIE. WAGONER,
LAURA WARNER,
EMANUEL WATKINS,

and unknown to the Grand Jury, to distribute and possess with the intent to distribute a mixture or
Case 3:20-mj-00005-JCH Document 1-1 Filed 02/26/20 Page 3of38 Pageid#4 9
Case 1:19-cr-00137-PWG Document 447 Filed 01/30/20 Page 3 of 38 .

Lot -substance.containing a detectable ainount of heroin, a Schedule I controlled substance,-a mixture

Saks Phat ote

. or -substance containing-a detectable amount of N-phenyl-N-[1-(2-phenylethyl)piperidin-4-yl] . :

o propanamide, also known as fentanyl, ‘a Schedule II controlled substance, and a mixture or’
substance containing a detectable amount of cocaine base, a Schedule II controlled substance, in
violation, and that serious physical injury and death resulted from use of those substances, in
violation of 21 U.S.C. § 841. |
21 U.S.C. § 846

iucltle lanth wtwietgngiiuisdiiv <b. MANNER-AND MEANS. QE-THE GONSPIRAGY:<: 2c 600 8 asp Seer:

"Aniong the:manner and means-by which the defendants and others conducted and...

  
 
  

 

ye Qe: we, Members

safle Miss

its in and aroun

  

dM

   
   

 
 
    

 

verdose deathé:

eB

    

 
 
 

ee Stee Ot

digs and the effects on tisers,e0 00025... -

 

 

Tre VET aind were aware, af times, that customers had overdosed or were rendered unconscious by he drugs. 00 T.
_ 5. -” Members of the'conspiracy conducted narcotics sales on a daily basis, operating in’ ~~

OM AT eater
eo eg

rotating shifts to ensure continuous distribution.
6. Members of the conspiracy obtained bulk quantities of heroin, fentanyl, cocaine,

- and cocaine base that they could then dilute and distribute in smaller quantities in order to make a

__ profit.
Case :20-mj-00005-JCH Document 1-1 Filed 02/26/20 Page 4 of 38. Pageid#: 5
Case 1:19-cr-00137-PWG Document 447 Filed 01/30/30 Page 4 of 38
rn Members of the conspiracy adulterated heroin and. cocaine base to maximize their
"profits, cutting the drugs with other substances, such as fentanyl and diphenhydramine.
8. Members of the conspiracy used residences in and around Baltimore, Maryland to
process, cul, repackage, and prepare heroin, fentanyl, and cocaine base for distribution.
9. Members of the conspiracy trained new members of the Butler Drug Trafficking

Organization before street-level distributors were allowed to conduct drug sales independently.

10. | Members of the conspiracy rotated locations throughout Baltimore, Maryland, to

wivn ....conduct-drugtransactions; to-minimize law enforeement-detections «5 19.) ate HBL RE SE EES oe

_ dL... Members of the conspiracy rotated the use. of vehicles and residences to

 
 

ae 12:0 Members. of | the: conspiracy conducted -counter-survéillance : to prevent law

 

   
  
 

enfor ement-al d-tival. drug. traffickers. from. détecting. the :
. eb oN ELS wk ye a a yet, ME poe Pere epee

        

    

 

 

store -

nfordéihent dr tival-Coinpetitors!
illegal activities. of. the. Butler. Drug. a

Memibets’ Of the ‘conspiracy frequently’ chtinged- cell -pliones' and “used ‘encrypted?

 

   

“252772 phoné applications,’ such’ as’ PabéTiiie “and WhatsApp, 40 prevent’ the “interception ‘of drug? 20/005.

"~~ tafficking communications by law enforcement.”

“14. ~* Members of the conspiracy possessed firearms in furtherance of their drug.

trafficking activities, including this conspiracy.
15. ‘Members of the conspiracy purchased firearms from drug customers, paying them

with drugs in exchange for the firearms.

16. . Members of the conspiracy traded other controlled substances, such as prescription |

opioids, for heroin and crack cocaine.
“Case 3:20-mj- -00005- JCH’ Document-1- 1 Filed 02/26/20 Pa e 5 of 38 Pa seid: 6
Case 1:19-cr-00137-PWG Document 447 Filed 01/30/20 Page 5 of 38

. OVERT ACTS
“47, 4 ‘The defendants and members and associates “of the Butler Drug “Trafficking :
Organization, committed acts in furtherance of the organizations’ objectives, which include, but
are not limited to, the following: |
18, From 2016 until the dates of their arrests, BENNETT, BUTLER, DAVIS, HALL,
' MACK, RINGGOLD, SAUNDERS, and other members of the Butler Drug Trafficking
_ Organization collectively distributed, or intended to distribute, multiple kilograms of heroin,

Toh Sed LT oboe fentanyl;-and. cocaine base throughout-the-B altimore ‘atea.*For-exariple; members ofthe Butler ~«- - Pia

. Dre e Tate Organization distributed, or possessed with intent fo distribute, narcotics on the .

   

o ce © | wad alee Boa “Sa a Gciaber 18; 201 8a a member of the® Butler Drug Tate ing Orzniation aa
on ee gold z ‘grams Sot hetoin to “MG2 SS rt ph oes er
og . On December 4 7, 2018, MACK Possessed with intent t to distribute ¢ approximately 110 ——

~ rams o of heroin and 28 grams s of cocaine base. — a | ee

d. On or about December 13, 2018, a member of the Butler Drug Trafficking

Organization sold approximately 6.5 grams of heroin to “R.S.”

Organization sold approximately 3 grams of heroin to “T.L.”
"Case 3: 20- mj- -00005- JCH Document 1 1 Filed 62/26/20 Pa @. 6 of 38. Pa eid#: 7
Case 1:19-cr-00137-PWG Document 447 Filed 01/30/20 Page 6 of 38

. f.- On, ot about ‘December. -20,. 2018, DAVIS possessed with intent to.. distribute
| a approximately 39 9 grams of a substance containing heroin and f fentanyl. ee
g. On January 22, 2019, a member of the Butler Drug Trafficking Organization sold
| approximately 98 grams of fentanyl to a person named J.W.
h. . On or about January 26, 2019, a member of the Butler Drug Trafficking Organization
sold approximately 28 grams of cocaine base and 3 grams of heroin to “B M. »
i. On or about February 14, 2019, a member of the Butler Drig Trafficking |

ete Oiganization sold approximately 3-grams‘of heroin to: “Ps bY Pubs dc ht. pena Sah eet

“On or rabout it Februaiy 16, 2019, a amember of the Butler Drug ‘Trafficking Organization —

 

a On'e or f about Reba 26, 2019; ‘MACK sold primey 2 2 grams éf heroin aad

oie “Oni or about March ] 1 2019, a member of Butler t Drug Trafficking Orgshization sold
; “approximately 5 grams sof heroin to ) WARNER.
0. “On or about April’3, 2019, OWENS possessed with j intent to distribute over 1

kilo gram of heroin.
“Case 3: 20- mj- -Q00005- ICH Document 1-1 - “Eiled (02/26/20 Page 7 of : 38 Pa oid: 8
Case 1:19-cr-00137-PWG Document 447 Filed 01/30/20 Page 7 of

19... ‘The Butler Drug ‘Trafficking Organization’ s distribution of. heroin, fentanyl, and: -
“cocaine, base resulted i in. 1 overdoses, including fatal “overdoses. For “example, the Butler Drug
Trafficking Organization distributed narcotics on the following dates, resulting in overdoses:

a. Onor about August 16, 2016, “S.D.” purchased suspected heroin/fentanyl from the

Butler Drug Trafficking Organization. Later that day, S.D. overdosed and died from
the-heroin/fentanyl in Rockville, Maryland.

b. On or about October 8, 2016, “RH.” purchased heroin from the Butler Drug

Stabe alae! » Trafficking Oiganization. Later that’ cays *RH2 overdosed a and: died ini: Frederiékie v8

County, Maryland.

    

Tracking Organization The following day, cA, L.” sold the heroin to: “p. Re * in

Dag tratikig ¢ Organization D M. “ater. averdosed i on ihe nein

 

ye “On oF "about, Octgber. 31, 208, HALL: sold” 30, grams ams of neroin/fentanyl to - a
_WAGONER. On the same © day. WAGONER: sold some, of the heroin/fentanyl to”
C C. Cc. .C. jater overdosed i in Winchester County, Virginia, ‘and was provided with
Narcan and hospitalized. |
f. On or about November 9, 2018, “W.E.” purchased 2.5 grams of heroin from the
Butler Drug Trafficking Organization. Later that evening, W.E. overdosed in

Montgomery County, Maryland. W.E. was provided Narcan and was hospitalized.
’ Case 3: 20- mi- -00005- 5-JCH ‘Document 1-1 Filed 02/26/20 Pa e8 of 38 Pa eid#: 9
Case 1:19-cr-00137-PWG Document 447 Filed 01/30/20 Page 8 of 38

7 Be

_On- or about November. 10, 201 8 LEGARD purchased 79 grams of Fherin/entanyl

from the Butler Drug Trafficking Organization. Later i in nthe early morning hours of. a

November 12, 2018, LEGARD distributed the heroin/fentany! to “S.L” and “A.M.”
S.L and A.M subsequently overdosed in Winchester, Virginia. Both $.L and A.M.

were provided Narcan and were hospitalized.

‘On or about November 17, 2018, BENNETT ‘provided heroin to his father. On or
~ about November 20, 2018, BENNETT’s father overdosed and died in Baltimore,

fect Maryan afer day; BENET called BUTLER ani reported hath hissfatherw- te

- died. from ‘the ‘organization's Ss drugs. BUTLER later admonished: “BENNETT, ae

 

0 Orid or, about Ji aniuary, 29,2 3019, the Butlér Dri “Trafficking Organization soldo one. half’:

Te afts a ‘grain mof ‘heroin: fo VC WC. ‘Subsequently “overdosed 4 in ‘Montgomery County,”

Maryland, received Narcan, and was hospitalized.

“On or about March 15, 2019, the Butler Drug Tricking Organization sold: heroin

to WP. “vir later sold the heroin in Montgomery County, Maryland to “B.M.”.

B.M. subsequently overdosed, received Narcan, and was hospitalized.
Case 3: 20-mj -00005- ICH. Document 1- 41 Filed 02/26/20 _ Page 9 of 38. Pag eid 10
Case 1:19-cr-00137-PWG Document 447 Filed 01/30/20 Page 9 of

I. . On or about March 22; 2019, “8. G. ” purchased heroin/fentany! from. the. Butler Drug
” Trafficking Organization. 9. G. distributed the. heroin to aN L, ” who overdosed | and -
died from the heroin/fentanyl.
20. Beginning in at least 2016 and continuing through on or about December 28, 2019,
BUTLER oversaw the Drug Trafficking Organization by coordinating drug sales with customers
via telephone, directing subordinates to conduct drug sales, overseeing the supply of narcotics in

the organization, and processing narcotics that the Drug Trafficking Organization distributed.

cond eiectewebtaes DT Brom 2016:through:the- dates: of thei: amests; STANLEY and: WARNER 'niade bie Begtten

oe ‘repeated purchases of distributioti-sized quantities of heroin, n, fentanyl and cocaine. from the Butler

   

at hi 0 iam occasidiis. between November x1. ‘aud the: e-iling of. thi Indictment : Partita, is

 

TT TO WATEING” would” “prodess = “cocaine. into. ‘rack <ecaine Te The’ Butler “Drag” Tamas
Organization. -
94. Omotabout Jantary 17, 2019, BUTLER was arrested by the Baltimore City Police
Department. During his arrest, BUTLER communicated with his mother and requested that she
obtain the cellular phones that he used for managing the Drug Trafficking Organization’s
operations. —__ | |

25. Following BUTLER’s arrest, Butler’s mother took custody of his cellular
” Case 3:20-mj- -00005- yen Document 1 1 Filed 02/26/20' Pa e 10 of 38 Pa cid: 41’
Case 1:19-cr-00137-PWG Document 447 Filed 0" age Page 10 of

: . telephones and provided them to RINGGOLD so RINGGOLD could continue e drug trafficking:
oe ee for the Drug Trafficking Organization. — So, ne
| 26. Onor about January 18, 2019, COOK and another conspirator retrieved over-800
grams of heroin from a stash house used by the Drug Trafficking Organization. |
27. On or about February 4, 2019, BUTLER and a member of Butler Drug Trafficking

Organization discussed by phone how the drugs were affecting customers. The member of Butler

Drug Trafficking Organization told BUTLER that one customer “WENT TO SLEEP FOR LIKE

wea 22) cea ee > THREE DAYS: RIGHT- HERE: AT: MY:SPOT?”- eo padi wt etka Weedbe fit thea eka val th Sabet

> 28 One or crs a 12, 2019, HALL told BUTLER tbat the drugs that they were

 

 

     
 

cs a AHALL: ; MACK, OWENS: ROBERTS... ca

nigsa Naas
: ie Wee Sanh Te 25057

corre t a 4A fn

i ahs “thi as a “aresult OF thir oie eons at thé éonduict of other conspiators eso) soresceable: We eT

Pes ote : v we a -. maar eeu fre

   

oS heroin, mote ta BRO aaiis ofa a. muxture or ire OF Substance containing, wigs ables amount at of cocaine - 7

 

“base, and 4 detgetable amount of a 2 mixture or substance containing fentanyl.

wat Ufa : Aca vont et

with respect to “WATKINS, ‘ine amount involved ; in the conspiracy atuibutable to ; him as
a result of his own ‘conduct,’and the conduct of other conspirators reasonably foreseeable-to him,

is more than 280 grams of a mixture or substance containing a detectable amount of cocaine base.

conspiracy attributable to each of thém as a eit of their own conduct, and the conduct of other

10
. Case 3: 20-1 m|- -00005- JCH Document 1 1 Filed 02/26/20 Pa eilof38 Pa eid: 412 .
Case 1:19-cr-00137-PWG Document 447 Filed 0, Page Page 11 of

conspirators, reasonably : foreseeable. to them, is 100 grams or more of a mixture Or substance es
: ‘Containing a detectable amount int of heroin, a a detectable am amount of f cocaine ba base, and a detectable .
amount of fentanyl. |
With respect to STANLEY, the amount involved in the conspiracy attributable to him as
a result of him own conduct, and the conduct of other conspirators reasonably foreseeable to him,
is more than 40 grams of a mixture or substance containing a detectable amount of fentanyl.

21 U.S.C, § 846

“5s SVith respect-to’ CANNON; the-amount involved in the vonspitacy-attributable-to hiivab-a ee 5

-result of him mown conduct, and the conduct of other conspirators rnoonaby K foreseeable to him: is -

 

 

EDWARD: BUDDY: WALLS. “KA REM Ma (ACK; TIMOTHY: /LBeaiD: DESMOND. prstig ts

 

aK SGOLD, and JAMIE 'WAGONER: ba se upon their conduct and the Scope of Conduct of

~ other co-conspirators known to them.” 7

u
Case 3:20-mj-00005-JCH Document 1-1. Filed:02/26/20 patie 12 of 38 Pa eit Bo
Case 1:19-cr-00137-PWG Document 447 Filed 01/30/20 Page 12 of

COUNT. TWO .
Distribution of a: ‘Controlled Substance Resulting in: ‘Death

The Grand I Jury for the District of Maryland further charges that:
On or about August 16, 2016, in the District of Maryland, the defendant,
GREGORY BUTLER,
a/k/a “SAGS,”
a/k/a “LITTLE DICK,”
did knowingly and intentionally distribute a mixture or substance containing a detectable amount
of heroin, a Schedule I controlled substance, and a mixtuie or substance containing a a detectable.

semen ted oye Be nay eas ee OT = Vea eee + facie ta” a ne ores

“amount of fentanyl, a | Schedule ue t controlled substance, and death resulted from use. eof those.

 

  
    

   

21 UES.C. g 41)
2 BUSC§2

12°

dae bee wk : aS Cee Dee eee
wk reeE S ohana nt
Case 3: 20- mj- -00005- JCH Document 1- 1. Filed 02/26/20 Page 13 of 38 Pa aide 14

Case 1:19-cr-00137-PWG Document 447 Filed 01/30/20 Page 13 of
beve t :: , COUNT THREE . Leet . oo, os ,
wager I Distribution ofa Controlted Substance Resulting in Serious Physical Injury Teese Tages

The Grand Jury for the District of Maryland further charges that:
On or about August 27, 2018, in the District of Maryland, the defendant,

GREGORY BUTLER,
. alk/a “SAGS,”
a/k/a “LITTLE DICK,”

did knowingly and intentionally distribute a mixture or substance containing a detectable amount

of heroin, a Schedule I controlled substance, ‘and a mixture or substance containing a detectable

Na a nage ee ee tr eta ee

eee - . aoe . os ae “sy wat pare . .
wy Foes Ne ead a Cee Dane ELT Yu aia fae Veen band

Re DRAUSS wll seeded wld inti UE AED Ge bo tedeternehe EMILE WT SGT Et

amount of fentanyl, a Schedule Ii controlled substance, and serious pysical injury resulted. from bo pieenen

wae oo - . "oT, r rn 7

use of those substances, to wit the 5 serious us physieal injury of- D M.

tee

    

“QS. § Ml@) :
1BUSC/§2--

aie. Cet ae pai a

 

13
=. Case 3:20-mj-00005-JCH Document 1-1 Filed 02/26/20 Page 14 of 38 Pagel 15
Case 1:19-cr-00137-PWG Document 447 Filed 01/30/20 Page 14 of 38

He COUNTFOUR:© |
- . °, Distribution of a Controlled Substance Resulting .in'Serious Physical Injury... -~.. |.’

The Grand Jury for the District of Maryland further charges that:
_ On or about October 31, 2018, in the District of Maryland, the defendants, .

GREGORY BUTLER,
" a/k/a “SAGS,”
alk/a “LITTLE DICK,”
EDWARD BUDDY HALL
' afkia “GWAR,”
JAMIE WAGONER, ~

   
  
 

“i next didhknowingly:ahd intentionally distribute'a-naixturé-or gabstance containing a detedtableramount!s2.ce2 34)

"of fentanyl, a Schedule II controlled substance, and scrious-physical injury resulted.from use of |<.

     

    

dHigS Sib clanicdg ab Sa the Seals BIA TN

6 DDUS.C.§ B41@)T) Eo tte eae
18 U.S.C. §2 7 :

 

14
“Case 3: ‘20-mj- -00005- JCH Document 1- 1 - Filed 02/26/20- Page 15 of 38 Pa eid 16"
Case 1:19-cr-00137-PWG Document 447 Filed 01/30/20 Page 15 of

COUNT EIVE -
_ Distribution of. a Controlled: Substance Resting in ‘Serious. Physical Injury -

The Grand Tu ury for the District of Maryland further charges that:
On or about November 9, 2018, i in the District of Maryland, the defendants,

GREGORY BUTLER,
a/k/a “SAGS,”
a/k/a “LITTLE DICK,”
KAREEM MACK,
a/k/a “K MACK,”
DESMOND RINGGOLD,
a _. alk/a “WORM,” . oo .
OE hee om TEAL a SOG en sa aagf Keli. SEOOIL;”-- ras cosh Leite dag TEN Oa leet yb eel tide he he AES ge te

 

“did knowingly and intentionally d distribute a a mixture ¢ ‘or- substance. containing a: detectable a amount---—

LSC. 4 S41 os gots

Is USC. §2

 

15
‘Case 3: 20-mj -00005- JCH Document 1- 1 Filed 02/26/20 Pave 16 of 38 Pa eid: 17
Case 1:19-cr-00137-PWG Document 447 Filed 01/30/20 Page 16 of

: a _ COUNT SIX SIX: : o
Distribution Of.a Controlled Substance Resulting in. Serious Physi Injury.

The Grand n ury for the District of Maryland further charges that:
On or about November 10, 2018, i in the District of Maryland, the defendants,

DONTE BENNETT,
alk/a “FAY,”
GREGORY BUTLER,
alkia“SAGS,”
a/k/a “LITTLE DICK,”
TIMOTHY LEGARD,

_nonuas.cdidknéwingly.and-intentionally-distribute'a-mixtité-or-substanve-containing a detectable-amount:

. of heroin,-a Schedule-L.controlled substance, and. a. mixture or substance coining a detectable. mo

 

16.
“Case 3:20-mj-00005-JCH- Document 1-1 Filed 02/26/20 Page 17 of 38 Pageid#: 18
Case 1:19-cr-00137-PWG Document 447 Filed 01/30/30 Page 17 of 38

eee GOUNT-SEVEN ©. 0 6 ee
'..:+! » Possession with Intent to Distribute a Controlled Substance... .

The Grand Jury for the District of ‘Maryland further charges that:
On or about December 7, 2018, in the District of Maryland, the defendant,

KAREEM MACK,
. afk/a “K MACK,”

did knowingly and intentionally possess with intent to distribute a mixture or substance containing _
a detectable amount of heroin, a Schedule I controlled substance, and a mixture or substance
‘yu. oo0:a, pontaining:d detectable:amount of cocainé-base;a:SchéduléIl:controlled.substanve: * wea Starr oe

   

17
Casé 3:20-mj-00005-JCH Document 1-1 Filed 02/26/20 Pa age 18 of 38 Pa eid: 19
Case 1:19-cr-00137-PWG Document 447 Filed 01/30/20 Page 18 of

vA ~ COUNT EIGHT. : 7
+ Possession ofa Firearm i in Relation toa Drug Trafficking Crime

* The Grand I ury 7 for the District of Maryland further charges that:
On or about December 20, 2018, in the District of Matyland, the defendant,

JUAWAN DAVIS,
a/k/a “FAT DADDY,”

- did knowingly possess a firearm in relation to a drug trafficking crime for which he may be
prosecuted in a court of the United States, that is, the offense charged in Count One of this
-« “Superseditig Inidictment;-Gonspiracy ‘to Distribute Contrélled Substances, inviolation of Tithe 215; Pd ae

a United States Code, Section 846, and Count Nine of this Third ‘Superseding Indictment; Possession

 
 
 

   
 

 

isha a “centile Substaice; ta fc five: a “viniled § Siates oie: =

 

“Section, 841.»

 
   

18. S308 )24(c). ° woe a

  

18
Case 3:20-mj-00005-JCH Document 1-1 Filed 02/26/20 Page 19 of 38 Pageiai 20
Case 1:19-cr-00137-PWG Document 447 Filed 01/30/20 Page 19 of 38

-...:1. +; Possession with Intent to Distribute a Gontrolled.Substance .. ©; .

The Grand J ury for the District of Maryland further charges that:
On or about December 20, 2018, in the District of Maryland, the defendant, .

JUAWAN DAVIS,
a/k/a “FAT DADDY,”

did knowingly and intentionally possess with intent to distribute a mixture or substance containing

a detectable amount of heroin, a Schedule I controlled substance.

we ee DI US.C28 841 (aly MS Gee ee Ee ee a Sad vied ies neta eb Te Fe a Saae fete ek POTD on

 

19
‘Case 3:20-mj-00005-JCH Document i1-1° Filed 02/26/20 , Page 20 of 38 Pageidit: 21
Case 1:19-cr-00137-PWG Document 447 Filed 01/30/20 Page 20 of 38

eres -COUNTTEN TE ee
wo! - Distribution of a Controlled Substance Resulting in.Serious. Physical Injury... -.-
The Grand Tury for the Disttict of Maryland further charges that: -
On or about January 29, 2019, in the Disttict of Maryland, the defendants,
GREGORY BUTLER,

a/k/a “SAGS,”
a/k/a “LITTLE DICK,”

did knowingly and intentionally distribute a mixture or substance containing a detectable amount

of heroin, a Schedule I controlled substance, and a mixture or substance containing a detectable _ .

. amount, of fentanyl, a. Schedule II controlled substance, and serious. physical injury. resulted from.

patemia nt}

 
  
   

use of those.

   

21 USC. § 8414a)(1)
18. US.E2 § 2 ‘: wa e

 

20
eect ot

Case 3:20-mj-00005-JCH Document 1-1 Filed 02/26/20 Page 21 of 38 Pageidit: 22 mn
Case 1:19-cr-00137-PWG Document 447 Filed 01/30/20 Page 21 of 38

. ae -.-. .COUNT ELEVEN -.. |: oe fds
Possession with Intent to Distribute a Controlled Substance ..:..0- 0-25. --

The Gtand Jury for the District of Maryland further charges that: °
On or about March 1 ; 201 9, in the District of Maryland, the defendant,
LAURA WARNER,
did knowingly and intentionally possess with intent to distribute a mixture or substance containing
a detectable amount of heroin, a Schedule I controlled substance. |

21 U.S.C. § 841(a)(L) .

 

 

21
 

Case 3: 20- mj i-00005- JCH Document 1-1 Filed 02/26/20 Ase 22 of 38 -Pa aide: 230
Case 1:19-cr-00137-PWG Document 447 Filed 01/30 O Page 22 of

: “ Lo COUNT. TWELVE vey a Pe
_ Distribution of: a, Controlled Substance Resulting in 1 Death. es

The Grand J ury for the District of Maryland further charges that:
On or about March 22, 2019, in the District of Maryland, the defendants,

GREGORY BUTLER,
L a/k/a “SAGS,”
' aflk/a “LITTLE DICK,”

did knowingly and intentionally distribute a mixture or substance containing a detectable amount

of heroin, a Schedule I controlled substance, and a mixture or substance containing a detectable:

bie wpm rete
Peeper creer oa) EULER. leased a mete Me ee

amount. tof fentanyl a 2 Schedule. IL controlled. substance, aceylentany, a 1 Schedule. I ‘controled.

    
   

SC 8 8a1@C)
18 USC. §:2° :

 

 

22
Lhe wea  21-US.6.$:841 a1) seein gnbgenetela sshd ta wd has diated Peete a «sual as tgehsibhets

Case 3:20-mj-00005-JCH Document 1-1 Filed 02/26/20 Page 23 of 38--Pageid#: 24° °
Case 1:19-cr-00137-PWG Document 447 Filed 01/30/20 Page 23 of 38

Lo -.:et. COUNT THIRTEEN. be tte
. - Possession with Intent.to Distribute.a Controlled Substance... --

The Grand Jury for the District of Maryland further charges that:
On or about April 3, 2019 in the District of Maryland, the defendant,

DAVON OWENS,
a/k/a “GUSTO,”

did knowingly and intentionally possess with intent to distribute a mixture or substance containing

a detectable amount of heroin, a Schedule I controlled substance.

 

 

23
Case 3:20-mj-00005-JCH Document 1-1 ‘Filed 02/26/20 Page 24 of 38 Pageid: 25
Case 1:19-cr-00137-PWG Document 447 Filed 01/30/20 Page 24 of 38

ae ao os “COUNT FOURTEEN. De
inianiese-,.. . | ..,.Possession of a-Firearm.in Relation to a Drug Trafficking Crime... .:-:..- 1. -.--

The Grand Jury for the District of Maryland further charges that:
On or about April 3, 2019 in the District of Maryland, the defendant,

DAVON OWENS,
a/k/a “GUSTO,”

did knowingly possess a firearm in relation to a drug trafficking crime for which he may be
prosecuted in a court of the United States, that is, the offense charged in Count One of this Third
wi.n.22 2 o's. Superseding-Indiotmentt; Cotispiracy-to-Disttibute-Controlled_ Substances; inviolation of Tle 21p< “2.2!

United: Staies Code,’ Section 846,-and. Count Fifteen of this ‘Third -Superseding Indiciment,- ~~

  
 
 

‘a Oohttolled Substancésin Vistatidi of Tithe 2 Uuiidd Staessen

  
 

_ Code, Section’ 841... rere ay

2 BUS.C. $9240)

 

24
- -Case 3:20-mj-00005-JCH Document 1-1 Filed 02/26/20 Page 25 of 38 Pageict 26
Case 1:19-cr-00137-PWG Document 447 Filed 01/30/20 Page 25 of 38

. 7. . COUNT-FIFTEEN: .. | : oe
Possession .of.a-Firéarm.and Ammunition by.a Prohibited Person 3. ::26.  »-

The Grand Jury for the District of Maryland further charges that: |
On or about April 3, 2019 in the District of Maryland, the defendant,

DAVON OWENS,
a/k/a “GUSTO,”

knowing he had previously been convicted of a crime punishable by ‘imprisonment for a term
exceéding one year, did knowingly possess in and affecting interstate commerce a firearm that is,
fet One Beretta Para 9mm‘pistol bearing serial number-NUOQ26683.-- 02 Ss fo RR ES OL lace at

8 ABUS.C. §922@) 0 a mv

   

25
- Case-3:20-mj-00005-JCH: Document 1-1 Filed 02/26/20 Page 26 of 38 Pagel 27

Case 1:19-cr-00137-PWG Document 447 Filed 01/30/20 Page 26 of
7 o + .. COUNT SIXTEEN. _
..- -Possession of a Firearm in Relation to.a Drug Trafficking Crime =. + i2.«. 9.

The Grand Jury for the Disttict of Maryland further charges that:
On or about April 3, 2019 in the District of Maryland, the defendant,

EDWARD BUDDY HALL,
a/k/a “GWAR,”

did knowingly possess a firearm in relation to a drug trafficking crime for which he may be
prosecuted in a court of the. United States, that is, the offense charged in Count One of this

s:Superseding Indictment; Conspiravy:to Distribute Controlled Substances; ia violation‘of Title 21,7 + 4.5-.7-"

“United States Code, Section 846, be

   

 

26
Case 3:20-mj-00005-JCH “Document 1-1 Filed 02/26/20 Page 27 of-38. Pageidi: 28°
Case 1:19-cr-00137-PWG Document 447 Filed 01/30/20 Page 27 of 38

oO --:-. COUNT SEVENTEEN 0s
: . + Possession of a Firearm'and Ammunition-by a Prohibited Person - °.:.- | *. 5 +>

The Grand Jury for thé District of Maryland further charges that:
On or about April 3, 2019 in the District of Maryland, the defendant,

EDWARD BUDDY HALL,
- alk/a “GWAR,”

knowing he had previously been‘convicted of a crime punishable by imprisonment for-a term:
exceeding one year, knowingly possessed in and affecting interstate commerce a firearm and

Jnce oto. ammunition;thatis, one Ruget9nith’pistol-bearing setial ‘umber:TYE83852;-and ammunition, <2.

“wUSC. §9m@0) a

 
 

    
Case 3: 20- mj-00005-JCH Document L 1 ‘Filed 02/26/20 Poee 28 of 38 Pac eld 29
Case 1:19-cr-00137-PWG Document 447 - Filed 01/30/20 Page 28 of

-COUNT-EIGHTEEN. Fe
Possession ofa Firearm} in Relation to a. Drug Trafficking Crime. .

The Grand Jury for the District of Maryland further charges that:
On or about April 3, 2019 in the District of Maryland, the defendant,
GREGORY BUTLER,
a/k/a “SAGS,”
a/k/a “LITTLE DICK,”
did knowingly possess a firearm in relation to a drug trafficking crime for which he may be
prosecuted 1 ina court of the United States, that 1 is, , the offense charged | in Count One of this Third

wee ates
an SAT oe dete wet ee ate te

_ Supersting Indictment, Conspiracy to » Distiibute Controlled Substances, i in. violation of Title 221,

 

 

28
Case 3:20-m| -00005- JCH Document: 1- 1 “Filed 02/26/20: Page 29 of 38 Pa eid 30
Case 1:19-cr-00137-PWG Document 447 Filed 01/30/20 Page 29 of

- COUNT.NINETEEN - co.
_. Possession. of a Firearm.and. Ammunition, by. a. Prohibited. Person Po ee

The Grand Jury for the District of Maryland further chatges that:
On or about April 3, 2019 in the District of Maryland, the defendant,

GREGORY BUTLER,
a/k/a “SAGS,”
a/k/a “LITTLE DICK,”

knowing he had previously been convicted of a crime punishable by imprisonment for a term

exceeding one year, did knowingly Possess in and affecting interstate ¢ commerce a firearm and .

4 VEL seep an ween Let yee Dae

- ammunition, that is, one - Walther P22 visto besving: serial number WA006344, ‘and. ammunition. a

   

 
 

18 u. s.C § 92208)

 

29
~ Case 3:20-mj-00005-JCH Document 1-1 Filed 02/26/20 Boge 30 of 38 Pageid#: 310
Case 1:19-cr-00137-PWG Document 447 Filed 01/30/20 Page 30 of 38

. tO COUNT:TWENTY Co
Lyaancns oo). 7’ «» | Possession-with Intent to Distribute a-Controlled Substance: ..

The Giand Jury for the District of Marylarid further charges that:
On or about April 3, 2019 in the District of Maryland, the defendant,

JAMES HENRY ROBERTS,
a/k/a “BUB,”

did knowingly and intentionally possess with intent to distribute a mixture or substance containing’ ~

a detectable amount of heroin, a Schedule I controlled substance.

 

coupes be DLT, S.Gi-§ 84 1{a}(-1): wth wh Od Lao vscaci tag Beth ee ela Te woe Plea VEU Aviat “oy cise teeta

 

30 ©
   

Case 3:20-mj-00005-JCH Document1-1 Filed 02/26/20 Page 31 of 38 Pageide: 32
Case 1:19-cr-00137-PWG Document 447 Filed 01/30/20 Page 31 of 38

rr COUNT TWENTY-ONE |... a
. -...5.'.:Possession-of a Firearm in Relation.to.a Drug-Trafficking Crime

The Grand J ury for the District of Maryland further charges that:
On or about April 3, 2019 in the District of Maryland, the defendant,

JAMES HENRY ROBERTS,
a/k/a “BUB,”

. did knowingly possess a firearm in relation to a drug trafficking crime for which he may be

prosecuted in a court of the United States, that is, the offense charged in Count One of this

s -o:Suiperseding- ladictmenit,-Conspiracy: to Distribute:Conttrolled ‘Substances; in-violatiorof Title 24 gee Te che

"United States Code, Section 846, and Count Twenty. of this Third Superseding Indictment,....

 

Péssessivn-with Intent to-Distributt a Controlled Substaticg; in Violation of Tittle 21; United States }22 23.2

Lob Code, Section 841.

 
 

ABUS.C: § 924(6) “2 costes nae

  

31
Case 3:20-mj-00005-JCH Document 1-1 Filed 02/26/20 Page 32.0f 38 Pageid#: 33
Case 1:19-cr-00137-PWG Document 447 Filed 01/30/20 Page 32 of 48

ae | ‘COUNT TWENTY-TWO
_,i.-.Possession of a Firearm and Ammunition by-a-Prohibited Person. -

 

| - The Grand J ury for the District of Maryland further charges that:
On or about April 3, 2019 in the District of Maryland, the defendant,

JAMES HENRY ROBERTS,
a/k/a “BUB,”

knowing he had previously been convicted of a crime punishable by imprisonment for a term
exceeding one year, did knowingly possess in and affecting interstate commerce a firearm and
en. ¢-oe.feamrnunition}that ‘isy-one=American Tactical: :45--pistol-baaring’ serial number: TB106818;2and= #14 254-

> ,ammunition. - --- ©. eee te De stare

   

SSIES) Araneae es

    

ys

32
- ’ Case 3:20-mj-00005-JCH Document 1-1 Filed 02/26/20 Page 33 of 38 Pageidi 34°
Case 1:19-cr-00137-PWG Document 447 Filed 01/30/20 Page 33 of 38

 COUNT-TWENTY-THREE-- 2 |
Possession with Intent to Distribute a Controlled Substance

The Giand Jury for the District of Maryland further charges that:
On or about December 28, 2019 in the District of Maryland, the defendant,
BOBBY CANNON, |
did knowingly and intentionally possess with intent to distribute 40 grams or more of mixture,or

. §ubstance containing a detectable amount of fentanyl, a Schedule II controlled substance. -

9 U.S.C. §.841(@)(1) Coe weed UAE,

 

33
Casé 3:20-mj-00005-JCH Documenti1-1 Filed 02/26/20 Page 34 of 38 Pageid 35
Case 1:19-cr-00137-PWG Document 447 Filed 01/30/20 Page 34 of 38

- ~ COUNT TWENTY-FOUR.
_” Possession of a Firearm in Relation to a Drug Trafficking Crime

The Grand Jury for the District of Maryland further charges that:
On or about December 28, 2019, in the District of Maryland, the defendant,
BOBBY CANNON,

did knowingly possess a firearm in relation to a drug trafficking crime for which he may be

prosecuted in a court of the United States, that is, the offense charged in Count Twenty-Three of

we A SA ae ae we maeasaet tbe ek fal LS 4.

... this Third. Superseding Indictment, Possession with Intent to Distribute a Controlled Substance, in .

violation of Title 21, United States Code, Section 841. :

     

    

: - FU S.C: § 9240) |

34

 

 
Case 3:20-mj-00005-JCH - Document 1-1 ° Filed 02/26/20 Page 35 of 38 Pageldr: 36
Case 1:19-cr-00137-PWG Document 447 Filed 01/30/20 Page 35 of 38

co FORFEITURE |
~The Grand Jury for the District of Maryland further charges that: =
l. Pursuant to Title 21, United States Code, Section 853; upon conviction of an
offense in violation of Title 21, United States Code, Section 846, the defendants:

. DONTE BENNETT,
a/k/a “TAY,”
GREGORY BUTLER,
a/k/a “SAGS,”
a/k/a “LITTLE DICK,” . —
BOBBY CANNON, oo, os
Tex hye age AS lt. SDAIRE AN: COOKS: S204 egtietteds be aes sel alesebdeele ea Loki
os _  SUAWAN DAVIS, © 0c ee ee
. afkiaSFATDADDY,” 6. ceuegeecin ves oan
as, EDWARD BUDDY HALL, “vee cord tg tee
Pde tens “Palkia iGWwaR,” Sinet apenas o's
: KAREEM MACK, © ns
“DAVON OWENS,
7 oc alla #GUSTO,”: >
pec eee a/k/a:*WORM,”.. “eek atl ea Fae ves
2... afk/a“FOOL,” oo...
Sac.” ~ JAMES HENRY ROBERTS; :
- me -alk/a:“BUB;? we EE

        
 
  

 

 
 
  
   
 

CPERLLEAL LUAU SUL PIRREDSAUNDERS;. “fac 5c 582i acai DRM Soc iitietarciisagct

a/k/a “PRETTY,” a
“NATHAN STANLEY,
TIMOTHY LEGARD,
JAMIE WAGONER, |
LAURA WARNER,” 9. =
EMANUEL WATKINS,

- shall forfeit to the United States of America any property constituting, or derived from, any

proceeds obtained, directly or indirectly, as the result of such offense and any property used, or

offense(s), including the following:

35
Case 3: 20- mj-O0005- JCH- Document 1- 4 Filed 02/26/20 Poee 36 of 38 Pa aide 37
Case 1:19-cr-00137-PWG Document 447 Filed 01/30/20 Page 36 of

(A) $193, 844 i in United. States currency; .
- 20 2007 Ford truck bearing Vehicle Identification Number ar 1FTPW14V37FA77557;

(C) 2009 Acura TL bearing Vehicle Identification Number 19UUA96599A004790;
(D)2016 Honda Accord bearing Vehicle Identification Number IHGCT2B09GA0063 96; and
(6) 416 Mount Holly Street, Baltimore, Maryland. | |

2, If any of the property, as a result of any act or omission of the defendants:

a. cannot be located upon the exercise of due diligence; .
ss -bzhas been:tranisferred or sold-tosor deposited vicar eo pubes es

og, has been placed beyond the jurisdiction of the court. Cee eee a eee

   

™ beet obslanav sdiminished-in; values ‘of?

 

 

 

: Buse: § 853, —

28 U.S.C. § tO

36
Case 3:20-m|- -00005- JCH Document 1 1 Filed 02/26/20 Poee 37 of 38 Pa eid: 38 |
Case 1:19-cr-00137-PWG Document 447 Filed 01/30/20 Page 37 of

| FORFEITURE
The Grand Jury for the District of Maryland further charges that:
1. Pursuant to Rule 32.2, Fed. R. Crim. P., notice is hereby given to the defendants,
that the United States will seek forfeiture as part of . any sentence in accordance with Title 18,
United States Code, Section 924(d), as a result of the offense alleged in Count Six, Thirteen,
Fourteen, Fifteen, Sixteen, Seventeen, Eighteen, Twenty, and Twenty-One this Third Superseding
Indictment, the defendants, ;
Sy et BA Gea Lee eco tad , eh . GREGORY. BUTLER;- _ issess cts DMRS oe ee ane cena SF
a/k/a “SAGS,

“aka “LITTLE Bac ee
_ JUAWAN DAVIS, .

     
 
  

EDWARD BUDDY HALL,
-. afkdal “GWAR”: -
“DAVON OWENS,
‘-alk/a $GUSTO,2) 2.0.

 

_— bearing ea number “NUOIOORS, ‘one Walther P22: sista: bearing § serial ‘aumber: ber WAL 1063440 one — ~

High Standard revolver t Dearing serial number 2026015, one Ruget Sina pistol bearing serial
suimber TyE83852, one American Tactical AS pistol bearing ‘serial number "TB106818, and

ammunition.

18 U.S.C. § 924(4)
28 U.S.C. § 2461

37
Case 3: 20- mj- -00005- JCH Document 1-1° Filed 02/26/20 Page 38 of 38 Pa eid: 39
Case 1:19-cr-00137-PWG Document 447 Filed 01/30/20 Page 38 of

eho (OR.

ROBERT kK. HUR.. .
United States Attomey

A TRUE BILL:

 

SIGNATURE REDACTED pated: _/ 0/2020 gas

Foreperson

Deepa De. a ot ge gtacrde ae le

 

38
